PER CURIAM.
Roger J. Roy was charged by information with possession of less than two ounces of marihuana. Tex.Rev.Civ.Stat.Ann. art. 4476-15, § 4.05(a), (b)(3) (1976).1 Fol*925lowing his plea of guilty, pursuant to Tex. Rev.Civ.Stat.Ann. art. 4476-15, § 4.12(a) [1981 Tex.Gen.Laws, ch. 276, § 2, at 741, repealed by amendment effective August 29, 1983 (Supp.1984)], the trial court entered an order deferring adjudication of guilt and placing him on probation for a term of six months. Roy attempts an appeal from that order.
There is no appeal available from an order deferring adjudication and granting probation, whether the proceeding is a felony prosecution, Tex.Code Cr.P.Ann. art. 42.12, § 3d(a) (Supp.1984), or a misdemeanor prosecution, Tex.Code Cr.P.Ann. art. 42.13, § 3d(a) (Supp.1984). See Richardson v. State, 617 S.W.2d 267 (Tex.Cr.App.1981); McDougal v. State, 610 S.W.2d 509 (Tex.Cr.App.1981). The same principle applies to the conditional-discharge provisions of § 4.12(a) of the Controlled Substances Act: there is no appeal available in the absence of a judgment of guilt.
Accordingly, the appeal is dismissed.

. The statute facially in effect at the time of the charged offense, § 4.051 of the Controlled Substances Act (1981 Tex.Gen.Laws, ch. 268, § 8, at 702) was included in House Bill 730, which was declared unconstitutional in Crisp v. State, 643 *925S.W.2d 487 (Tex.App.1982), aff'd, Ex parte Crisp, 661 S.W.2d 944, 661 S.W.2d 956 (Tex.Cr.App. 1983). This left the prior statute (§ 4.05) in effect. The offense charged in this cause was a class-B misdemeanor under either version of the statute.